DETAILED ACTION
Election/Restrictions
Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/22.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 states “a second composition…having an outer surface that defines a plurality of diameters through the core center point”.  However, it appears from Fig. 2B that the spherical outer surface of the larger core, item 4, has just one diameter.  It appears that applicant is trying to claim that a diameter is limited to a single plane, and as such, multiple diameters can be present.  However the language is confusing and should be clarified.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (GB Pat. No. 109,371 A).
Regarding claim 1, Martin discloses a golf ball (Fig. 1 and title) comprising:
a cover (Fig. 1, item e); and a core surrounded by the cover and defining a core center point (Fig. 1, item a; noting a center point would be inherent), the core comprising: a plurality of spheres formed from a first composition (Fig. 1, item b and page 1, lines 4-6; noting metal), each of the plurality of spheres defining a sphere center point (Fig. 1, item b; noting a center point would be inherent); and a second composition, different from the first composition, surrounding the plurality of spheres (Fig. 1, item a and page 1, lines 4-6; noting rubber), the second composition formed in a shape having a spherical outer surface that defines a plurality of diameters through the core center point (Fig. 1, item a; the Examiner construing the “diameter” as claimed by applicant to be limited to a single plane, as such Fig. 1 of Martin inherently shows a plurality of diameters), wherein the second composition occupies the core center point (Fig. 1, items a and b and page 1, lines 4-6; noting the metal balls are at the “surface”, so the core center is rubber) and at least one of the plurality of diameters of the spherical outer surface follows a linear path through the core that does not intersect any of the plurality of spheres such that the linear path extends only through the second composition (see Fig. 1, reproduced below; noting the spheres are at the surface, so the “line passing thru” at a center of the core would not intersect the spheres).

    PNG
    media_image1.png
    479
    680
    media_image1.png
    Greyscale

Regarding claim 2, Martin discloses that the plurality of spheres are arranged such that each of the sphere center points are equally spaced from the core center point (Fig. 1, items b and page 1, lines 4-6; noting that they are all at the surface an equal distance).
Regarding claim 5, Martin discloses that the plurality of spheres are arranged such that a first subset of the sphere center points are located in a first plane and a second subset of the sphere center points are located in a second plane, wherein all of the sphere center points are in the first subset or the second subset (Fig. 1, reproduced above).
Regarding claim 9, Martin discloses that the plurality of spheres are arranged in a shape having at least one axis of rotational symmetry (Fig. 1, reproduced above; noting the 2nd or 3rd axis of rotation).
Regarding claim 10, Martin discloses that the plurality of spheres are arranged in a shape having four axes of rotational symmetry (Fig. 1, reproduced above; and noting the three listed in the figure and a 1st axis of rotation running into/out of the page at the larger core center location).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (GB Pat. No. 109,374 A).
Regarding claim 6, Martin discloses that the first plane is perpendicular to the second plane (Fig. 1, reproduced above). It is noted that Martin does not specifically disclose that the first and second planes are parallel.  However, regarding the planes being parallel as opposed to perpendicular, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see applicant’s entire spec, not even mentioning the word “parallel”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact shape of the planes created by the spheres would not be significant: that is, the smaller spheres would provide the larger core with different localized properties regardless of their exact position.
Regarding claim 7, Martin discloses that the plurality of spheres are arranged in a bipyramid shape (Fig. 2; noting a bipyramid or dipyramid shape having a square base would be inherently in the layout of the spheres).  It is noted that Martin does not specifically disclose that the shape is tetrahedron. However, regarding using a tetrahedron shape over bipyramid shape, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see applicant’s spec, pars. [0047] and [0050] giving no criticality to the exact sphere spacing).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact geometry created by the layout of the spheres would not be significant: that is, the smaller spheres would provide the larger core with different localized properties regardless of their exact position.
Regarding claim 8, Martin discloses that the bipyramid shape defines a bipyramid center point, wherein the bipyramid center point is located at the core center point (Fig. 1; noting this would be inherent in Fig. 1). It is noted that Martin does not specifically disclose that the shape is tetrahedron. However, regarding using a tetrahedron shape over bipyramid shape, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see applicant’s spec, pars. [0047] and [0050] giving no criticality to the exact spacing).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact geometry created by the layout of the spheres would not be significant: that is, the smaller spheres would provide the larger core with different properties regardless of their exact position.
Regarding claim 11, it is noted that Martin does not specifically disclose that each of the plurality of spheres is positioned in contact with at least one other sphere of the plurality of spheres. However, regarding using spheres in contact with each other as opposed to being separated, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see applicant’s spec, pars. [0042]-[0043], [0050], [0061], [0087] giving no criticality to the exact spacing).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact spatial relationships of the spheres would not be significant: that is, the smaller spheres would provide the larger core with different localized properties regardless of their exact position with respect to each other.
Regarding claim 12, it is noted that Martin does not specifically disclose that each of the plurality of spheres is positioned in contact with two other spheres of the plurality of spheres such that the first composition is formed in a continuous that band extends circumferentially around the core center point. However, regarding using spheres in contact with each other as opposed to being separated, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see applicant’s spec, pars. [0042]-[0043], [0050], [0061], [0087] giving no criticality to the exact spacing).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact spatial relationships of the spheres would not be significant: that is, the smaller spheres would provide the larger core with different localized properties regardless of their exact position with respect to each other.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (GB Pat. No. 109,374 A) in view of Yamagishi et al. (herein “Yamagishi”; US Pat. No. 5,050,886).
Regarding claim 13, Martin discloses that the first composition has a first hardness and the second composition has a second hardness, wherein the first hardness is more that the second hardness (page 1, lines 4-6; noting the metal spheres would inherently have a hardness greater than the rubber).  It is noted that Martin does not specifically disclose that the first hardness is less than the second.  However, regarding making the first hardness less than the second, it has been held that the mere reversal of parts is an obvious expedient.  See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)(see applicant’s spec, par. [0067] and [0076] giving no criticality to the hardness gradient between the two compositions).  In the alternative, Yamagishi discloses a first composition in the form of spheres having a hardness that is less than the second composition that makes up the larger core (col. 1, lines 39-45).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that making the first hardness less than the second would be an obvious expedient.  In the alternative, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Martin to make the first hardness less than the second hardness as taught by Yamagishi because doing so would be applying a known technique (using softer spheres in a harder encompassing core) to a know product (a golf ball core having six spheres located near the surface, the six spheres made of a different material than the larger core) ready for improvement to yield predictable results (using softer spheres inside a larger core made of a different material, the core having the spheres placed at six different locations along the surface so that the smaller spheres create different localized properties within the larger core).
Regarding claim 14, the combined Martin and Yamagishi disclose that each of the plurality of spheres have a diameter of between 0.276 in. and 0.75 in (Yamagishi: col. 2, lines 35-42).  It is noted that the combined Martin and Yamagishi do not specifically disclose that the lower limit of the diameter is 0.3 inches.  However, regarding the exact diameter of the spheres, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, pars. [0011], [0014], [0024] and [0092]; applicant giving no criticality to the claimed range of 0.3 to 0.75 in within the disclosed range of 0.01 to 0.75 inches).  In addition, to support the Examiner’s assertion that sphere diameter is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Yamagishi which specifically states that sphere diameter is a result-effective variable used to optimize core strength and feel at impact (col. 2, lines 35-49 and col 1, lines 34-37).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact diameter of the spheres could be found through routine experimentation in order to optimize core strength and feel at impact.


Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al. (herein “Yamagishi”; US Pat. No. 5,050,886) in view of Martin (GB Pat. No. 109,374 A). 
Regarding claim 15, Yamagishi discloses a golf ball comprising: a cover; and a core surrounded by the cover and defining a core center point (Fig. 1, noting a core center point would be inherent), the core comprising: a plurality of spheres formed from a first composition (Fig. 1, item 4 and col 1, lines 39-45); and a second composition, different from the first composition, surrounding the plurality of spheres (Fig. 1, item 3 and col. 1, lines 39-45), wherein the first composition has a first hardness and the second composition has a second hardness, wherein the first hardness is less that the second hardness (co1. 1, lines 39-45).  It is noted that Yamagishi does not specifically disclose wherein the second composition occupies the core center point.  However, Yamagishi discloses the ability to place spheres in the inner core (Fig. 1).  In addition, Martin discloses a golf ball with a core wherein the second composition occupies the core center point (Fig. 1, items a and b and page 1, lines 4-6; noting the metal balls are at the “surface”, so the core center is rubber).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Yamagishi to make the second composition occupy the core center point as taught by Martin because doing so would be applying a known technique (using six spheres of a different material around the outside of a core and away from the core center) to a known product (a golf ball core having softer spheres located within the larger inner core) ready for improvement to yield predictable results (using softer spheres inside a larger core of different material and away from the core center, the spheres placed at six different locations along the surface of the larger core to provide different properties within the larger core).
Regarding claim 16, the combined Yamagishi and Martin disclose that each of the plurality of spheres have a diameter of between 0.276 in. and 0.75 in (Yamagishi: col. 2, lines 35-42).  It is noted that the combined Martin and Yamagishi do not specifically disclose that the lower limit of the diameter is 0.3 inches.  However, regarding the exact diameter of the spheres, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, pars. [0011], [0014], [0024] and [0092]; applicant giving no criticality to the claimed range of 0.3 to 0.75 in within the disclosed range of 0.01 to 0.75 inches).  In addition, to support the Examiner’s assertion that sphere diameter is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Yamagishi which specifically states that sphere diameter is a result-effective variable used to optimize core strength and feel at impact (col. 2, lines 35-49 and col 1, lines 34-37).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact diameter of the spheres could be found through routine experimentation in order to optimize core strength and feel at impact.
Regarding claim 17, the combined Yamagishi and Martin disclose that the second hardness is greater than the first hardness by about 12-22 Shore C hardness points. (Yamagishi: col. 2, lines 35-42 noting the second hardness can be 65 Shore D, the first 50 Shore D which equates to roughly 96 and 76 Shore C, respectively, so roughly 20 Shore C; see NPL DuPont for hardness conversion; noting JIS-C and Shore C are equivalents).  
Regarding claim 18, the combined Yamagishi and Martin disclose that the second hardness is greater than the first hardness by at least 15 Shore C hardness points (Yamagishi: col. 2, lines 35-42 noting the second hardness can be 65 Shore D, the first 50 Shore D which equates to roughly 96 and 76 Shore C, respectively, so roughly 20 Shore C; see NPL DuPont for hardness conversion; noting JIS-C and Shore C are equivalents).
Regarding claim 19, the combined Yamagishi and Martin discloses that the plurality of spheres are arranged in a shape having four axes of rotational symmetry (Martin: Fig. 1, reproduced above; and noting the three listed in the figure and a 1st axis of rotation running into and out of the page at the core center).
Regarding claim 20, it is noted that the combined Yamagishi and Martin do not specifically disclose that each of the plurality of spheres is positioned in contact with at least one other sphere of the plurality of spheres. However, regarding using spheres in contact with each other as opposed to being separated, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see applicant’s spec, pars. [0042]-[0043], [0050], [0061], [0087] giving no criticality to the exact spacing).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact spatial relationships of the spheres would not be significant: that is, the smaller spheres would provide the larger core with different localized properties regardless of their exact position with respect to each other.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
11/22/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711